Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the net proceeds’ of one * hundred and fifty-three bales of cotton captured at Mobile, amounting, it is alleged, to $33,930.
The only points raised by the counsel for the defendants are: First, that the claimant does not prove his title to the number of bales claimed in the petition; second, that the cotton is not traced by marks or numbers to the custody of any officer of the United States.
As to the first point we find, as matter of fact, that the claimant at the time of the capture of Mobile had accumulated, in *253bis occupation of cotton-picker, and held in Ms possession, a considerable amount of cotton, tbougb tbe precise amount is not shown. We also find that he had acquired by purchase seventy-two bales. We also find that there was taken from his possession one hundred and fifty-three bales, and we think that this satisfactorily establishes the quantity which he owned.
'As to the second point, the cotton is clearly traced to the possession of the United States quartermaster charged with the care and custody of captured property in Mobile. It was claimed at the time by the claimant, and this is so noted on the quartermaster’s invoice. Therefore it is immaterial that the tracing is not by marks or numbers.
The net proceeds in the Treasury are shown to be $183 42 per bale, and the claimant’s loyalty is deemed satisfactorily established by a majority of the court.
The judgment of the court is, that the claimant recover the sum of $28,063 26.
Drake, Oh. J., and Milligan, J., dissented on the fact of the claimant’s loyalty being satisfactorily established.